Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

The application has been amended as follows: 

Claims 14-15 are canceled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method comprising the steps of: determining a first number of cards of a first card type in a first tray, a second number of cards of a second card type in a second tray, and a third number of cards of the first card type in a third tray; when the first number satisfies a first threshold, separating a stack of cards into a first partial sub-stack, a second partial sub-stack, and a third sub-stack, the fist partial sub-stack including the first card type, the second partial sub-stack including the first card type, and the third sub-stack including the second card type, the first partial sub-stack being sized not to overfill the first tray when the first partial sub-stack is positioned in the first tray; and determining a first quality value of a first top card of the first partial sub-stack and determining a second quality value of a second top card of the second partial sub-stack when the first number satisfies the first threshold; and in response to receiving an indication from a processor that the first quality value satisfies a second threshold, automatically transferring the first partial sub-stack to the first tray; and in response to . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653